         Case 1:11-cv-00691-LAK-RWL Document 2595 Filed 12/22/20 Page 1 of 1



                                        ONE BATTERY PARK PLAZA
                                       NEW YORK, NEW YORK 10004

                                          TELEPHONE: (212) 574-1200
                                          FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
  RITA GLAVIN                                WWW.SEW KIS.COM
    PARTNER                                                                           WASHINGTON, DC 20005
  (212) 574-1309                                                                     TELEPHONE: (202) 737-8833
                                                                                     FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                  December 22, 2020
  VIA ECF
  Hon. Loretta A. Preska
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

           Re:      United States v. Donziger, 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

  Dear Judge Preska:

         I write to respectfully request an extension of the briefing schedule for the defense’s
  December 17, 2020 application for modification of release conditions. Rather than the Special
  Prosecutors’ response being due today December 22, I request that our response be due on
  December 29, with the defense reply on December 30. The defense has no objection to this
  modification of the briefing schedule.



                                                  Respectfully submitted,


                                                  ______/s/___________________
                                                  Rita M. Glavin
                                                  Special Prosecutor on behalf
                                                  of the United States
